United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Southeastern, PA,
Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1396
Issued: January 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 4, 2012 appellant, through her attorney, filed a timely appeal from a
February 28, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying surgical authorization and expansion of her claim.1 The Board docketed the appeal as
No. 12-1396.
On October 14, 2009 OWCP authorized a right ulnar nerve revision but denied expansion
of appellant’s claim.2 By decision dated April 19, 2010, an OWCP hearing representative set
aside the October 14, 2009 decision after finding that a conflict existed regarding the need for
authorization of further surgical procedures and whether appellant sustained additional
employment-related conditions.

1
2

OWCP issued a decision identical to the February 28, 2012 decision on February 23, 2012.

OWCP accepted appellant’s November 28, 2007 occupational disease claim for ulnar neuropathy of the right
elbow. This case has previously been before the Board. In a decision dated November 18, 2010, the Board affirmed
June 30 and October 1, 2009 decisions denying appellant’s claim for compensation for intermittent disability from
September 1, 2007 through April 22, 2008 and finding that she had not established a recurrence of disability on
April 30, 2008 due to her September 1, 2007 employment injury. Docket No. 10-464 (issued November 18, 2010).

On August 26, 2010 OWCP referred appellant to Dr. John F. Perry, a Board-certified
orthopedic surgeon, for an impartial medical examination.3 The record contains an MEO23
appointment schedule notification form dated August 26, 2010 and a referral letter containing
appointment information. Based on Dr. Perry’s opinion, OWCP denied expansion of appellant’s
claim and authorization for surgical procedures unrelated to the accepted ulnar nerve lesion.
On appeal appellant’s attorney contends that Dr. Perry was not properly selected as the
impartial medical examiner. The Board finds that the record does not establish whether Dr. Perry
was properly selected as a referee physician in accordance with OWCP procedures.
A physician selected by OWCP to serve as a referee should be one wholly free to make a
completely independent evaluation and judgment. In order to achieve this, OWCP has
developed specific procedures for the selection of referee physician designed to provide adequate
safeguards against any possible appearance that the selected physician’s opinion was biased or
prejudiced. The procedures contemplate that the referee will be selected on a strict rotating basis
in order to negate any appearance that preferential treatment exists between a particular
physician and OWCP.4
OWCP has an obligation to verify that it selected Dr. Perry in a fair and unbiased manner.
It maintains records for that purpose.5 The current record contains only an MEO23 appointment
schedule notification listing Dr. Perry as the selected physician. There are no other documents,
screen captures or other evidence showing how OWCP selected Dr. Perry in accordance with its
rotational system. Board case law provides that an MEO23 form is not sufficient documentation
that OWCP properly followed its selection procedures.6
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial medical specialist.7 OWCP has not met its affirmative obligation to establish that it
properly followed its selection procedures in this case.8 The Board will thus remand the case to
OWCP for proper selection of a referee physician. After such further development as necessary,
it shall issue a de novo decision.

3

OWCP initially referred appellant to Dr. Amir H. Fayyazi, a Board-certified orthopedic surgeon, for an impartial
medical examination. Dr. Fayyazi, however, did not respond to OWCP’s June 30, 2010 request for additional
information; consequently, OWCP properly referred her for another impartial medical examination. See Harold
Travis, 30 ECAB 1071, 1078 (1979).
4

See G.S., Docket No. 12-253 (issued June 25, 2012); M.B., Docket No. 11-1003 (issued January 12, 2012);
Raymond J. Brown, 52 ECAB 192 (2001).
5

See M.A., Docket No. 07-1344 (issued February 18, 2008).

6

See C.P., Docket No. 10-1247 (issued September 28, 2011), petition for recon. denied (issued May 15, 2012).

7

See D.M., Docket No. 11-1231 (issued January 25, 2012); D.L., Docket No. 11-660 (issued October 25, 2011).

8

See V.P., Docket No. 11-605 (issued January 12, 2012).

2

IT IS HEREBY ORDERED THAT the February 28, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: January 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

